



COURT OF APPEAL FOR ONTARIO

CITATION: Stetco v. Pohani, 2014 ONCA 917

DATE: 20141222

DOCKET: C59104

Hoy A.C.J.O., Simmons and Tulloch JJ.A.

BETWEEN

Calina Stetco

Plaintiff (Appellant)

and

Veena Pohani

Defendant (Respondent)

Calina Stetco, in person

Veena Pohani, for the respondent

Heard and released orally: December 15, 2014

On appeal from the judgment of Justice Lederer of the Superior
    Court of Justice, dated July 16, 2014.

ENDORSEMENT

[1]

The appellant appeals to this court from the order of Lederer J. of the
    Superior Court, dismissing her application for an assessment of the legal fees
    of her former family law lawyer.

[2]

The appellant submits that the application judge erred in law in denying
    her application on the basis that the application for assessment was filed
    after the 12 month statutory deadline from the rendering of the final account,
    and that no special circumstances existed to permit judicial intervention,
    pursuant to s. 4(1) of the
Solicitors Act
.

[3]

We see no error in the application judges decision.

[4]

A finding of special circumstances turns on a fact driven exercise of
    judicial discretion:
Guillemette v. Doucet
, 2007 ONCA 743, at para.
    4.

[5]

Accordingly, absent an error in principle, or a clearly unreasonable
    result, deference is accorded to the discretion of the application judge.  The
    appellant does not raise an error of law.  The appellants complaint is purely
    a factual one.

[6]

Accordingly, the appeal is dismissed.

[7]

Cost are awarded to the respondent and fixed at $2,000, inclusive of HST
    and disbursements.

Alexandra Hoy
    A.C.J.O.

M. Tulloch
    J.A.

Janet Simmons
    J.A.


